Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 1 of 19

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

Dorathy Rence Jackson

980-4 New Hampshire Avenue
Silver Spring, MTD. 200038

On behalf of herself and others sinifarly situated = *

Plaintiff, ‘ Cuse No. VNb3%54

v. . JURY TRIAL DEMAND
JTM Capital Management, LLC
251 Little Falls Dr. °
Wilmington, DE. 19808
Scrve on: -

CSC-Lawyers Incorporating Service Co.
7 St. Paul Street, Suite 820)
Baltimore MD 21202

Weinberg Mediation Group LLC . Ee = = VME i

3380 Sheridan Dr., Suite 133

 

Antherst, NY 14226 MAR 0 1 2019
Serveom | .
Jerry Verhagen Clerk of the Ciroult Court
3380 Sheridan Dr., Suite 133 . Montgomery County, Md.

Anmberst, New York 14926

Royal Asset Management, Inc.
A802 EF Ray Rd. Suite 23-151 :
Phoenix, AZ 850-44
Serve on:
Capital Administrations LLC
1712 Pioncer Ave Ste 115
Cheyenne, WY 82001 USA

Delendants.

 

Dorothy Rence Jackson (Jackson® or “Named Plaintif™), by and through her undersigned
counsel, files this Complaint on belualf of herself ane! others similarly situated against Defendants,
JTM Capitd Management, LLC CT TM"), Weinberg Mediation Group LUC Weinberg”), and

1
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 2 of 19

Royal Asset Management, Inc. CRAM"), lor damages for violation of the Fair Debt Colicction
Practices Act CFIDCPA”), the Maryland Consumer Debt Collection Practices Act (MCDCA”"),

and the Maryland Constimer Protection Act (MCPA”), and in support slates as follows:

Introductory Staicment

On information and belief, in March of 2018, Named Plaintiff Jackson was hit witha
barrage of telephone cafls from Royal Asset Management, Inc. (RAM) and Weinberg Mediation
Group, LLC (Weinberg) in an attempt! to collect a consumer debt. Jackson did nol know what
debt RAM and Weinberg were trying to collect, Bolh RAM and Weinberg told Jackson that they
were collecting the debt. on behalf of JTM Capital Management, LLC (71M). Despile her repeated

requests, RAM and Weinberg Jailed to send written verification to Jackson regarding dhe debt.

JTM pursued the debt using avo collection agencies at the same time, On information and
beliel, JM employed this tactic to intimidate, harass and [rustrate Jackson. Weinberg and RAM,
acting for J1M, harassed Jackson by threatening criminal charges, threatening judgments, calling
and harassing Jackson's daughter, and repeatedly calling al leaving messages for Jackson's
employer. Upon information and belief, JTM purposefully collects debts through unlicensed debt
collectors with knowledge that they will engage in the alorementioned reprehensible conduct. By
hiring “Ay by night” unlicensed debt collectors who consistently default on actions when they are
sued, and act with no regard for Federal and State debt collection laws, JM attempts to
circumvent the FDCPA in its collection process. JT'M is complicit in the FOCPA violations of
these collection agencies. JT'M hired Weinberg and RAM knowing that (1) a license was required
to collect debt in Maryland; and (2) neither Weinberg nor RAM had a license to collect debt in

Marytand. On information and belief, JIM has control over RAM’s and Weinberg’s actions.
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 3 of 19

9,

Jurisdiction and Venue
The Circuit Court of Maryland has subject matter jurisdiction over the MCDCA and

MCPA claims pursuant lo Md, Cade Ann, Cts. & Jud. Proc. § 1-501. "The Circuit Court of
Maryland bas subject matter jurisdiction over claims brought under the FOCPA pursuant
to 15 LES.C. § 1692k(d) which provides thal an action may be brought in any court of
competent jurisdiction.

This court has personal jurisdiction because each defendant regularly does business in
Maryland collecting consumer dela, and each has purposely availed itsell’ of Maryland's

jurisdiction by collecting or attempting to collect debts within Maryland.

Partics
Ms. Jackson is a citizen of the State of Maryland, and resident of Montgomery County.

STM is a Delaware LLC that purchases junk debt.

JTM is a subsidiary of United Holding Group.

ITM isa “debt collector” as defined by 15 U.S.C. § 1692a(6) because ils principal purpose
is ihe collection of debt. JTM is a “collecior" as defined by Md. Code Aniz, Com. L. § be
20 1b) because it collects debts arising from consumicr transactions,

JTM advertises its business as debt collection, and ils website is wholly dedicated to its

inen.eont (ast visited 1/9/2019).

bs

  

principal purpose of debt collection.
JTM is registered with the State of Marytand’s Departament of Labor, Licensing and
Regulation (DLLR’) as a Collection Agency, license number 6875.

JTM uses unlicensed collection agencies 10 collect debts.

10. Weinberg is a New York LLC and a collection agency that attempts to collect and collects

debts in Maryhuvd without the required DLLR collection agency license.

1. RAM is a Wyoming corporation and a collection agency that altempts to collect and

collects debts in Maryhurd without the required DLLR collection agency license.
3
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 4 of 19

Facts

19, Ms Jackson lives in Silver Spring, Maryland and works as an assistant lo the principal at a
Montgomery County public middle school.

(3. In March 2018, both RAM and Weinberg began calling Jackson on her cellular phone,
When Jackson answered the telephone cails, agents told her that they were calling on
behalf of Weinberg, and on beball’ of RAM. ‘Te agents would leave a call-back number
for Jackson to call in case she had any questions about the debts.

1-4. Despite repeated requests, Weinberg and RAM would expressly refuse (o stop calling her
cell phone, and both collection agencies told Jackson that she would Inve to pay the
purported debt before the calls would stop. Both Weinberg and RAM continued to harass
Jackson with constant calls aller Jackson told them to stop.

15. On one call to Jackson’s cell phone from Weinberg, a Weinberg agent told Jackson that
they would file criminal charges for theli if'she did not pay $500 right away.

16, RAM has left numerous messages lor Jackson and her employer al Jackson's place of
employment; RAM threatened criminal clarges and mentioned pending criminal charges
aginst Jackson.

17. There were no pending criminal charges against Jackson.

18. RAM called the school where Jackson is employed numerous times using the school’s
main telephone number, and left detailed, embarrassing, and threatening voicemails on the
school’s general voice nuilbox, In one such call, RAM lefi a message stating that RAM was
calling for Jackson and ber “manager” to inform them thal Jackson is being prosecuted for
theft, and will be arrested.

19, Weinberg called Jackson’s cell phone and lefi a voicemail (hreatening Jackson's arrest for
theft and “malicious non-payment.” Weinberg also threatened that Jackson would be

arvesied al her place af employment.
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 5 of 19

20. Jackson's mother is under constant medical care, and therefore Jackson had to pay close
attention to her cell phone even while she was at work. Jackson talks with her Faruily daily
about the condition of her mother. For these reasons, Jackson could not simply put her
cell phone away to alleviate the stress and distractions that the constant calls from RAM
and Weinberg would cause.

21, Both Weinberg and RAM told Jackson that they were atlempting to collect the purported
det on behalf of JTM.

22, On Jackson’s Experian credit file, a “Bank of Missouri” trade line that matches the amount
ol'the debt that RAM and Weinberg tried to collect, states “Account sold to JIM Capital
Management.”

23. The illegal conduct of Weinberg and 1M described above is chronicled in numerous
public complaints casily accessible online, as outlined gaff in (YS LO.

24. JM knew or should have known that RAM and Weinberg were employing these illegal
collection tactics.

25. ‘The Maryland Consumer Collection Agency Licensing Act (MCALA) reqtiires a license to
collect consumer debts anc prohibits debt collection without a license. Md. Code Ann.,
Bus. Reg. § 7-101.

26. In violation of MCALA, RAM and Weinberg are knowingly and willfully doing business as
a collection agency in Maryland without a collection license.

27. JT'M has a license to do business as a collection agency in Maryland, and it knows and/or is
recklessly disregarding the fact that RAM and Weinberg are collecting debt on its behalf in
Maryland without a ficense and in violation of Maryland and federal kaw.

28. JTM knew or should have known that both Weinbery and RAM had a history of
complaints against hem for unhuvlul collection activily. ‘hese complaints included exactly

the kind of wrongdoing Plaintiff experienced: false threats of legal action and arrest, and
5
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 6 of 19

prohibited contact with third parties.

29. Collectively, the Defendants have unjustly enriched themselves by collecting debits that they
had no legal right to collect.

30. JTM, Weinberg, and RAM worked in concert in an attempt to circumvent and violate the
FDCPA and MCALA.

81. In an elfort to insulate ilseif from liability, 7M hired Weinberg and RAM knowing that
they would engage in unlawful debt collection practices, including but not limited to
collecting debt in violation of state licensing laws such as MCALA, and employing tactics
which violate the FDCPA, MCDCA and MCPA,

JTM's History

82. JM is a subsidiary of United Holding Group.

33. JIM operates across the (1S,

31. 01M has a history of consumer complaints indicating unlawful debt collection practices.
For example:

a. A-consumer in Lowa complained that JT'M sought to collect a payday loan, but
refused to provide its address to the consumer, preventing the consumer from
sending a demand for validation, CFPB complaint # 21-46193 (Oct 8, 2016);

b. A consumer in North Carolina complained that JTM sought to collect an
account that was the result of fraud. CFPB Complaint # 291097-4 (May 18,
2018);

ce. Aconsumer in Wyoming complained thal JM made barassing phone calls to
him, his place of business and members of his family. CFPB Complaint #
2892618 (May |, 2018);

d. A constimer in Virginia complained that JT'M falsely claimed legal action had
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 7 of 19

been taken aginst the cousumer. CFPB Complaint # 2891297 (April 30,

9018);

A consumer in Pennsylvania complained thal TTM called the consumer's
grandmother, and mother’s coworkers and disclosed the consumer's personal
financid information. CEPB Complaint # 2689888 (Oct 1, 2017)

A consumer in Illinois complained that JM falsely threatened to withhold the

constaner’s Social Sccurily check. CFPB Complaint # 2586-645 (July 26,2017),

Weinberg’s History

35. Weinberg lias a history of calling and disclosing information about consumers’ debts to

third parties, lor example:

On April 20, 2018, a consumer complained that Weinberg repeatedly called a
business number after being told not stop calling. CFPB Complaint # 2882-146,
On April 12, 2018, a consumer complained thal Weinberg called the
consumer's parents, brothers and former and current cinployers and falsely
told them the consumer was being sued, CFP Complaint # 2878068,

On January 18, 2018, a consumer complained that Weinberg called the
consiumer’s cmiployer and Family members. CFPB Complaint # 2785888.

On October 26, 2017, a consumer complained that Weinberg called and
emailed a consumer's mother concerning the consumer's debt. CFPB
Complaint # 2712788.

On June (3, 2017, a consumer complained that Weinberg called several
relatives and a [riend of friend. CFPB Complaint # 25 19910.

On May 26, 2017, a consumer complained su Weinberg lel a message

inclucling his social security number and birth date on the consumer's parents!
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 8 of 19

voicenail, CFPB Complaint # 2-19 1681.

36. Weinherg’s history of unlawful collection practices is not limited to third-party contact.
Consumers have also complained that Weinberg has falsely threatened criminal
prosecution, arrest and other legal action, made harassing phone calls, sought to collect
debts not owed, and used abusive or obscene language in collection calls,

37. Weinberg failed to provide a timely response fo 39 of the 8F CFPB consumer complaints
against it.

38, Weinberg also has a history of complaints to non-governmental bodies, sucl as the Better
Business Bureau, for example:

im. On May [, 2018, a consumer complained that Weinberg called the consumer's
mother, gave the consumer's mother ie consumer's birth date, partial Social
Security Number ane acess and threatened wage garnishment;

ne On May 15 ,2018, a consumer complained that Weinberg threatened her with
criminal changes for theft;

o. On April 30, 2018, a consumer complained that Weinberg called a previous
employer concerning the consumer's debt;

p- On April 21, 2018, a consumer complained that Weinberg called his mother
pretending to be a local shen looking to arrest the consumer,

qe Ou May 25, 2017, a consumer complained (hat Weinberg threatened her with

mest over ndebt she did nol owe.

 

285087083 complaints (last visited! 2/26/2019, click load mere until the relevant complaint is

visible).
89. Weinherg's history of complaints and lack of proper licensure caused the Better Business

Bureau to launch its own investigation into Weinberg. Weinberg failed to respond.
8
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 9 of 19

 

40. Weinberg has a history of defaulting when it is sued by consumers it has abused, as in
Vaccaro v. Wetnbens Mediation Group, LLC, Case No (:17-0v-G18-AVMS (W. D.NLY.
Aqnil, 28, 2018)Q2CF 9, Clerk's entry of default) and Dembiier 1. Weinberg Mediation
Group, LLC; Case No (:17-ev-173--ENV-SIB (ED. N.Y., June 28, 2017)(ECF 11, Clerk's
entry of defaull).

RAM’s History

‘HL. RAM is not registered to conduct business in Maryland.

49, RAM is nol licensed to collect consumer debt in Maryland, nor in any other stale using the
National Mortgage Licensing System,

3. The Director of RAM is Jolin Reif (Rei). Ou inormation and belicl, Reil is also the
Director of several other debt collection entities associated with RAM, including: Global
Recovery Group, Inc., Glohal Recovery Group, LLC and Global Recovery Solutions, Inc.

LL. Like Weinbeng, these associated entities have been subject to many complaints. For
cxmnple:

a On 10/3/2018, a consumer complained that Global Recovery Group falsely
threatened criminal charges in connection with an alleged deb. CFPB
Complaint # 3035890,

b. On 5/18/2016, a consumer complained that Global Recovery Geoup falsely
claimed to be a law enforcement ollicer and threatened to arrest him for a debt.
CFPB Complaint # 1931906,

¢ Ou 6/21/2017, a cousumer complained that Global Recovery Group

threatened hm with arrest for non-payment. CFPB Complaint # 2555180.
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 10 of 19

Class Allegations

45. The Class is defined as:

All individuals who are residents of Maryland contacted by any debt
collector without a Maryland Collection Agency Licensing Act
license, within the year immediately preceding the (fing date of this
complaint for the purposes of collecting consumer debt owned by
JIM.

46. The following people are exeluded from the class:
#. ennployees or independent contractors of the Defendant:
bh. relatives of employces and independent contractors of the Defendant;
ec. employces of the Court where this action is pending.
d. Individuals whose clams against JT'M have been discharged in bankruptcy.

47. The Members of the Class are ascertainable, ‘Mie Class Members are readily identifiable
from the information and records in the possession or control the Defendants or their
allitated cntilies and agents.

£8. On information and belief, the Members of the Class are sulliciently numerous that
indiviclual joinder of all members is impractical. ‘This is based on the following facts. JTM
collects debt nationwide, on a large scale. TM boasts on its website that it has “managed in
excess of’ $3 billion in uncollected debt", “Debt Management”, available at
hitpsy/flmem.cony/debt-manasement dun), last visited 12/3/2018. That is approximately $9
for every person in the US. JTM and Weinberg both have large numbers of complaints
qypuinat them showing, at least, (al they engage ina high velume of collection activity. Since
neither RAM nor Weinberg have licenses to collect debis from any Maryland residents,
any Maryland consumer subject to collection activity by them will be a chs member.

9. There are questions of law and fact common to the Class Members which predominate

over any questions allecling only individual members and, in fact, the wrongs alleged

10
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 11 of 19

against the Defenduits by the Cliss Members and the remedies sought by Plaintilland the
Chas Members against the Defendants arc identical. ‘The common issues of Fact and Law
include but are not limited ta:
ww Whether RAM acted as a collection ageacy in the Stale of
Maryland;

b} Whether RAM was licensed io act asa collection agency in

Maryland;

c) Whether Weinberg acted as a colleetion agency in the State of
Many land;

d) Whether Weinberg was licensed to act as a collection agency
in Maryland:

v) Whether [TM is a debt collector as defined by the FOCPA;
h Whether JTM, Weinberg and/or RAM threatened or took
actions that it had ne right to take under state kav.
50. Plaintill’s legal anc equitable claits are typical and the same or identical for cach Class
Member they represent and will be based on the same legal and factual theories,
51. The Defendant’ defenses would be typical and the same or identical for cach Class
Member and will be based, on the same legal and factual theories.
52. Named Plainiif’s claims are typical of the claims of the Class Members they represent.
53. Named PlaiaeilY will fairly and adequately protect die interests of all Chass Members who
she represents in the proscettion of this action, Named Plaintill is similarly situated with,
and has sullered similar injuries a, the Class Members Named Plaintil!' secks to represent.
Named Plaintiff feels that she have been wronged, wishes to obtain redress of the wrong,
and wants Defendant (© be stopped from harassing consumers or otherwise perpetrating

shnilar wrongs on others.
il
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 12 of 19

54. To that end, the Named Ptaintill has retained counsel expericaced in handling class action
suits involving unfair or deceplive business practices thal har consumers.

55. Certification of a Class under Rule 2-281 (b){2) is appropriate because Defendants
Weinberg and RAM, by acting as a collection agency without a license, and Defendant
ITM, by using unlicensed agency to collect on its behalf, have acted on grounds generally
applicable to the class, making appropriate final injunctive relief or corresponding
declaratory reliel with respect to the class as a whole.

56. Certilication of a Class under (b)(3) is appropriate as to the Class Members in that
conunon questions predominate over any individual questions and a elass action is
superior for the lair and efficient adjucication of this controversy. A class action will cause
av onderly and expeditious administration of the Class Members’ chiims, and economics of
lime, cllort and expenses will be fostered and unifonnily of decisions will be insured.

57, The only individual questions concern the identification of Class Members and who are
entitled to any funds that the Defendants are ordered to disgorge as the fruit of its unlawiul
activities or share in any legal or restitulion damages permitted by kuw. ‘This information
can be determined by a ministerial examination of the Defendant's business records, which
are admissible as an exception to the hearsay rule and as a statement by a party.

58. “The Class Members have suffered damages, losses, and liarms similar those sustained by
ihe PlaintiiT and described above.

59. On information and belie!, the amount in controversy for each of the counts listed below is

in excess of $75,000, and is subject to further discovery as to the size of the class.

COUNT I - Class Claim Against All Defendants
Fair Debt Collection Practices Act (FDCPA) - 15 U.S.C. § 1692 ct. al.

60. The allegations contained in all preceding paragraphs are incorporated herein as if re-

alleged.
12
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 13 of 19

GL. ‘The FDCPA was passed in 1978 to promote ethical business practices by debt collectors,
and {o protect consumers front abusive or deceptive debt collectars,

G62. ‘The FDCPA is a strict liability statute that provides [or actual and statufory damages upon
the showing on one viekuion. See 15 U.S.C. § 1692k¢a); Bradshaw v. Hilco Reccivahles,
LLC, 765 F. Supp.2d 719, 725 (D. Md. 2011).

63. JIM routinely acquires ownership interest in defaulted debts, and collects or allempts lo
collee! those debts direetly and tudirectly, and therefore is a Debt Collector within dhe
meaning of 15 ULS.C. § 1892a(6).

64. Weinberg and RAM regularly collect or altempt to collect debts due or asserted lo be due
to another, and therefore is a Debt Collector within the meaning of 15 U.S.C. § 1692a(6).

65. 16 ULS.C. 1692e(L0) prohibits debt collectors [rom using “any false representation or
deceptive means to collect or attempt lo collect any debt or to oblain information
concerning a consumer.”

66. By acting as an unlicensed collection agency in material violation of the laws and rales
governing ils dircet and indirect activitics in the State of Maryland and also demanding
sums (rom Jackson and the putative class members, Weinberg and RAM have violated 15.
USC. § 1692.

67, J'T'M is vicariously liable for the aforementioned violations of Weinberg and RAM.

68, Asa direct result of the Defendants’ conduct, the Plaintilland class members were

harmed.
WHEREFORE, the PlaintilT secks the following reliek

A. That the court certify a Class, with the class definition given above or as
amended, appoint the Plaintill'as Class representative and appoint her

counsel as Class counsel;
13
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 14 of 19

B. ‘That the court award statutory damages purstant to 15 U.S.C, § 1692k(2);
C. That the court award costs including reasonable attoracy’s fees, pursuant (o
15 1.8.C. § 1692k(8);

D. Such other and further eclief as the mature of the Plaintill’s cause may require.

COUNT II - Class Claim Against All Defendants

MARYLAND CONSUMER DEBT COLLECTION ACT (MCDCA) - Md. Code Ann., Com.
Law §§ 14-201 ct. seq.
69. ‘The allegations contained in all preceding paragraphs are incorporated herein as il re-

alleged,

70. Defendants JTM, Weinberg, and RAM are “collectors” as defined by Md. Com, Law
Code Ann. § --201()).

71, Parsuaat to MCDCA § 1 1-202(8), collectors (Defendants) may nat “Claim, altempt, or
threaten to enforce a right with knowledge that the right does nol exist."

72, The defendants breached MCDCA § 1-£-202(8) when they:
a Called the Plaintiff and Class Members to collect a debt that they have no right or

authority to collect beeause they did net have a collection agency license; ane

78. Asa result of Defendant’s breaches of MCDCA, Phiintill suffered actual damages that
include financial loss, damage to reputation, emotional distress with or without
accompanying physical inhay, mental anguish, and Irustration.

7-L JTM is vicariously liable for Weinberg and RAM’s violations of the MCDCA.

75. 1M conspired with Weinberg and RAM to violate dhe MCDCA by attempting to collect
debt without a license and by attempting te collect debts by means prohibited by the

MCDCA,

WHEREFORE, the Plaintiff seeks the following reliel:

14
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 15 of 19

A. That the court certify a Class, with the class definition given above or as
amended, appoint the Plaintiff as Class representative and appoint her
counsel as Class counsel;

B. Actual damages in excess of $75,000;
C. An award of cosis;

1. Such other and further refiel’as the nature of the Plaintill’s cause may
require.
COUNT If - Individual Claim Against All Defendants
Fair Debt Collection Practices Act (FDCPA) - 15 U.S.C. § 1692 et al.

76, The allegations contained in all preceding paragraphs are incorporated hercin as if re-
alleged.

77. The alleguions contained in all preceding paragraplis are mcorporated herein as if re-
alleged.

78. Defendants Weinberg and RAM violated 15 U.S.C. § 16920(5) by threatening to [ile or
claiming that they had filed criminal charges against Jackson, an action Weinberg could not
legally take.

79. Defendants Weinberg and RAM violated 15 U.S.C. § 1692e(7) by falsely implying that
Jackson had cominitied a crime for which it could [ile criminal charyes, or had been filed.

8). Defendants Weinberg and RAM violated 15 U.S.C. § 1692ce(10) by using a false
representation or deceptive means to collect or attempt Lo collec! a debt, specifically, the
false claim of criminality, the [alse threat of criminal charges, the false claim that they would
not stop calling unless Jackson paid them.

81. Defendants Weinberg and RAM violated [5 U.S.C. § 1692c¢h) by calling Jackson's

daughter and revealing information about Jackson's alleged debt, and by leaving voicemails

15
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 16 of 19

containing information about Jackson's alleged debt on the niain line voicemail system of
Jackson's employer.

82. Defendant [TM is vicariously liable lor the violations of defendants Weinbenr and RAM.

WHEREFORE, the Plamull seeks the following relief:
A, Actual damages in excess of $75,000;
B. Statutory danwges of $1,000;
Cc. An award of costs and reasonable attorneys fees:

D. Such other and further reliel’as che nature of the Plaintill’s cause may

require,

COUNT IV - Individual Claim Against All Defendants

MARYLAND CONSUMER DEBT COLLECTION ACT (MCDCA) - Md. Code Ann., Com.
Law §§ 14-205 et. seq.

83. The allegations contained in all preceding paragraphs are incorporated herein as if re-
alleged.

$1. Defendants JIM, Weinberg, and RAM are “collectors” as defined by Md. Com. Law
Code Ann, § |-4-201(b).

85. Pursuant lo MCDCA § 1-6-202(8), collectors (Defendants) may not “Claim, attempt, or
threaten to enforce a right with knowledge that the right does nol exist.”

86. The defendants breached MCDCA § 14-202(8) when they threatened criminal charges and
sarnishments which were not legilly possible when threatened.

87. ‘The defendants vielaled § 1-1-202(2) by threatening criminal prosecution in the absence of
any crime.

88. The defendants violated § 14-202¢0 by contacting Jackson's employer wilh respect to the

16
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 17 of 19

alleged debt without first obtaining a final judgment.

89. ‘The defendants violated § 1-1-202(5) by disclosing information concerning Jackson's

alleged debt to Jackson's daughicr.

90, As aresult of Defendant's breaches of MCDCA, Plaintil suffered actual damages that
include financial loss, damage to reputation, cmotional distress with or without
accompanying physical injury, mental anguish, and lrustration.

OL. J'T'M is vicariously liable for Weinberg and RAM's violations of the MCDCA.

WHEREFORE, the PlaintilT secks the following relicl
A. Actual danuyes in excess of $75,000;
B. An award of costs:

Cc. Such other and further relief'as the vature of the Plaintill’s cause may

require.

COUNT V - Individual & Class, Against All Defendanis

MARYLAND CONSUMER PROTECTION ACT - Md. Codec Ann., Com. Law §§ 13-301 ct.
5cq.
99. ‘The allegations contained in all preceding paragraphs are incorporated herein as if re-

allegect,

93, ‘he MCPA provides a remedy Jor consumers who are liarmed by uolair or deceptive
trade practices, Inchided in the MCPA's definition of unfair or deceptive trade practices is
any “false, Jalsely disparaging, or misleading oral or writen statement, visual description, or
olher representation of any kind whiels has the capacity, tendency, or effect of deceiving or
misleading consumers.”

9.4. The Defendants, collectively and individually, made false and misleading oral statements to

the Named Plaintiff and putative Class Members when they attempted to collect debts

i7
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 18 of 19

without. the proper license,

95. The aforementioned breaches of the MCDCA in Count IY are also violations of the
Maryland Consumer Protection Act, Md. Code Ann., Com. Law § 18-301(1-9 ii), which
states that any violation of the MCDCA is a per se violation of the Maryland Consumer
Protection Act.

96. Asa proximate result of the Defendants’ violations of the Maryland Consumer Protection
Act, Plamdll has suffered damages, including emotional distress, menial anguish,
embaurassmeni, and many other damages.

97. The Maryland Consumer Protection Act allows attorney's [ees to be recovered in actions

where the consumer prevails.

WHEREFORG, the Plaintill seeks the following reliel:

A, Actual damages in excess of $75,000;

B. An award of costs and reasonable allorneys fees;

C. Such other and further relief'as the nature of the Plaintill’s cause may

require.

COUNT VI- Claim for Attorneys Fees Allowed By Law
(All Defendants)
98. Pursuant to Rule 2-7030)) the Plaintiff includes this separately numbered claim lor

atlorney’s lees in this initial pleading. Further, pursuaut to Rule 2-703(d), the Plaintil
advises the court and the Defendants that he believes that this case is likely to result ina

stibstantial claim for atlorneys' fees for services over a signilicant period of time.

JURY DEMAND
Plaintiff requests a trial by jury of all claims duatt can be so ied.
18
Case 8:19-cv-01009-TDC Document 11 Filed 04/04/19 Page 19 of 19

15

Respectfully Submiticd,

Aap

The Goldson Law Office
1784 Elton Road, Suite 210
Silver Spring, MID. 20903
Phone: 240-780-8899
igoldsy 3 \ .

Emanwwel J. ‘Turnbull

THE HOLLAND LAW Fira, P.C.
O14 Bay Ridge Rel. Ste 230
Annapolis, MD 21-101
Telephone: (410) 280-6133
Facsimile: (4.10) 280-8650
eturnbullélollandkuvlinn.com

Attorneys for Plaintil!’
